Citation Nr: 0822351	
Decision Date: 07/08/08    Archive Date: 07/14/08

DOCKET NO.  06-38 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial rating for post-traumatic stress 
disorder (PTSD) in excess of 50 percent.


ATTORNEY FOR THE BOARD

Jebby Arnold, Law Clerk


INTRODUCTION

The veteran served on active duty from August 1968 to 
February 1970.  He received the National Defense Service 
Medal, the Vietnam Campaign Medal, the Vietnam Service Medal 
with one star, the Republic of Vietnam Cross of Gallantry, 
the Combat Action Ribbon, a Rifle Sharpshooter Badge, and the 
Purple Heart Medal.

This matter is before the Board of Veteran's Appeals (Board) 
on appeal from an August 2005 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina which granted service 
connection for PTSD at a 50 percent disability rating, 
effective September 28, 2004.

In a rating decision dated March 2007, the RO granted 
individual unemployability entitlement to the 100% rate, 
effective March 14, 2006.

The veteran did not request a hearing.  Therefore, the Board 
will proceed with the review of his claim.  38 C.F.R. § 
20.704(d) (2007).


FINDING OF FACT

1.  From September 28, 2004 to September 13, 2005, PTSD was 
manifested by deficiencies in most of the areas of work, 
school, family, judgment, thinking and mood.

2.  Since September 13, 2005, PTSD has resulted in nearly 
total occupational and social impairment.



CONCLUSION OF LAW

The criteria for a 70 percent rating for PTSD were met from 
September 28, 2004 to March 13, 2005.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.3, 4.7, 
4.126, 4.130, Diagnostic Code 9411 (2007).

The criteria for a 100 percent schedular rating for PTSD are 
met.  38 U.S.C.A. §§ 1155; 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 
4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411.



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).

The claim arises from disagreement with the initial rating 
following the grant of service connection.  The courts have 
held that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements are 
appropriately addressed under the notice provisions of 38 
U.S.C. §§ 5104 and 7105 . See Hartman v. Nicholson, 483 F.3d 
1311 (Fed.Cir.2007) .  Where a claim has been substantiated 
after the enactment of the VCAA, the appellant bears the 
burden of demonstrating any prejudice from defective VCAA 
notice with respect to the downstream elements. See Dunlap, 
21 Vet. App. at 119 .Goodwin v. Peake, No. 05-0876 (Fed. Cir. 
May 19, 2008)   

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5- 2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim for the period since 
September 13, 2005.

The veteran was afforded examinations and all identified 
evidence was obtained.  There is no further assistance that 
would be reasonably likely to assist the veteran in 
substantiating his appeal for the period prior to September 
13, 2005.

Applicable law and regulations

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity. Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155.

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).

The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  38 
C.F.R. § 4.126(a) (2007).

VA will also consider the extent of social impairment, but 
shall not assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b) (2007).

The schedular criteria for rating psychiatric disabilities 
incorporate the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(DSM-IV).  38 C.F.R. §§ 4.125, 4.130.

A 10 percent rating is warranted for PTSD where the disorder 
is manifested by occupational and social impairment due to 
mild or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  

A 30 percent rating is warranted for PTSD where the disorder 
is manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and mild 
memory loss (such as forgetting names, directions, and recent 
events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment, impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation is warranted for PTSD if the veteran 
exhibits: occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine actives; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work like setting); 
inability to establish and maintain effective relationships.  
Id.

The criteria for a 70 percent rating are met if there are 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. 
Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are meant to 
be examples of symptoms that would warrant the evaluation, 
but are not meant to be exhaustive, and the Board need not 
find all or even some of the symptoms to award a specific 
evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 
(2002).  On the other hand, if the evidence shows that the 
veteran suffers symptoms or effects that cause occupational 
or social impairment equivalent to what would be caused by 
the symptoms listed in the diagnostic code, the appropriate 
equivalent rating will be assigned. Mauerhan v. Principi, at 
443.  The Court of Appeals for the Federal Circuit has 
embraced the Mauerhan Court's interpretation of the criteria 
for rating psychiatric disabilities.  Sellers v. Principi, 
372 F.3d 1318, 1326 (Fed. Cir. 2004).

Ultimately, in Mauerhan, the Court upheld the Board's 
decision noting that the Board had considered all of the 
veteran's psychiatric symptoms, whether listed in the rating 
criteria or not, and had assigned a rating based on the level 
of occupational and social impairment.  Mauerhan v. Principi, 
at 444.

Applying this analysis to the criteria for the 100 percent 
rating, it follows that the veteran would be entitled to that 
rating if PTSD caused total occupational and social 
impairment, regardless of whether he had some, all, or none 
of the symptoms listed in the rating formula, and regardless 
of whether his symptoms were listed or not. 

Factual Background 

In April 2005, the veteran was seen by a private physician at 
the Goldsboro Psychiatric Clinic.  The physician noted that 
the veteran served in Vietnam and experienced much incoming 
fire and witnessed many deaths.  He had been married for 38 
years and had been employed with the same employer for 25 
years.  The veteran reported experiencing nightmares since 
1969 as well as disturbed sleep, hallucinations, and 
flashbacks accompanied with panic attacks.  He also reported 
intrusive thoughts, hypervigilance and tendency to startle, 
lack of socialization, impaired memory, and feelings of 
helplessness and anger.  The physician indicated that there 
were hallucinations and noted that the veteran was unable to 
sustain social relationships, was moderately compromised in 
his ability to sustain work relationships, and suffers from 
impaired memory to the extent that he gets lost when 
traveling.  A diagnosis of PTSD with a global assessment of 
functioning (GAF) score of 35 was reported.

In June 2005, the veteran underwent a VA examination for 
PTSD.  The examiner noted that the veteran had been diagnosed 
by a private physician and was receiving treatment.  The 
examiner stated that, although the veteran was currently 
married and employed at a warehouse job, his symptoms were 
causing increased difficulty at his work.  The examiner noted 
that the veteran met the stressor criteria and currently 
suffered from intrusive memories, flashbacks, hypervigilance, 
quick temper, nightmares, and difficulty sleeping.  Although 
the examiner stated that the veteran was not experiencing any 
hallucinations or delusions, the evaluation reflects that he 
was having a great deal of social difficulty.  The veteran 
reported that he did not socialize at all.  A global 
assessment of functioning (GAF) score of 40 was reported.

Records from the veteran's employer show that in March 2006 
he resigned due to his nervous condition.  It was noted that 
he had last worked on September 13, 2005 and had missed 26 
weeks of work due to disability in the 12 months prior to his 
resignation.

Notes from the Goldsboro Clinic dated in March 2006, reflect 
that the veteran had given up his employment.  A GAF of 45 
was reported.

In March 2007, the RO granted a total rating for compensation 
purposes based on individual unemployability effective March 
14, 2006, due to his inability to work as a result of his 
service-connected PTSD.  The RO noted that the veteran had 
significant difficulty with memory, concentration, and 
irritability, all of which are considered causes of 
occupational impairment.  The rating decision stated that the 
preponderance of the evidence showed that occupational 
impairment due to service-connected disabilities caused the 
veteran to be unable to sustain gainful employment.

Analysis

The veteran's GAF scores have been between 35 and 45 with the 
highest and lowest scores reported during treatment and a 
middle score of 40 reported on a VA examination.  GAF scores 
of 50 or less contemplate serious impairment, and an 
inability to maintain employment or any friendships.  DSM IV. 

Notwithstanding the low GAF scores, records prior to 
September 13, 2005 show that veteran was employed and had 
maintained a long term marriage.  His employment impairment 
had been assessed as moderate.   Hence, it cannot be found 
that he had disability approximating total social and 
occupational impairment during this period.

The inability to maintain social relationships, indicate 
impairment in the area of family relations.  The GAF scores 
and the reports of difficulties in occupational function, 
demonstrate impairment in the area of work.  The reports of 
intrusive memories, flashbacks and hypervigilance indicate 
impairment in the area of thinking notwithstanding the VA 
examiner's report of intact thought processes.  The reports 
of low energy, crying spells and easy anger demonstrate 
impaired mood.  Accordingly, the record shows impairment in 
most of the areas needed for a 70 percent rating during the 
period prior to September 13, 2005.  

The record shows that the veteran's psychiatric disability 
has prevented him from working since September 13, 2005.  He 
does maintain his marriage, but has been unable to maintain 
any other social relationships.  Given the evidence of total 
occupational impairment and severe social impairment, the 
Board concludes that his symptoms have approximated total 
social and occupational impairment since September 13, 2005.

Resolving all doubt in favor of the veteran, a 100 percent 
rating is granted from the date of service connection.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Codes 9411. 


ORDER

An initial rating of 70 percent is granted for PTSD, from 
September 28, 2004 to September 12, 2005.

A 100 percent rating is granted for PTSD, effective September 
13, 2005.

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


